Merrick, O. J.
I concur in the opinion of my colleagues, that sec. 12 of the Act of incorporation of the town of Trinity, does not exclude the right of the parish of Catahoula to assess taxes upon the ordinary objects of taxation. But in my opinion, the assessment can only be made by extending a certain per centum over the State tax roll, and the Police Jury is deprived of all power to pass a special ordinance upon any subject of taxation, differing from the per centum assessed on such tax roll. Acts 1847, p. 85, sec. 5, 6 and 8,1848, p. 105, sec. 1.
Under the Act of 1855, p. 178, (Revis. Stat., p. 186) the town of Trinity, by the vote which its authorities are obliged to cause to be taken, has the exclusive right to determine whether the sale of spirituous liquors shall be allowed or prohibited. If the Police Jury had the power to tax retailors of spirituous liquors ad libitum, it would bo inconsistent with this exclusive right in the town; for the tax might be placed so high by the Police Jury as to amount to a prohibition, notwithstanding the voters had voted to grant licenses.
But whenever the inhabitants have voted for the sale of spirituous liquors, then the retailers of such liquors become responsible to the State for the' amount of the State tax assessed upon them, and tho per centum of parish tax assessed over tho State tax roll, and which applies to all objects of taxation, including retailers of spirituous liquors in quantities less than one gallon, and keepers of billiard tables.
In this case, it is admitted, it is true, that “ the amount of license assessed by the Police Jury for the year 1856, on retailers of spirituous liquors in less quantities than one gallon, was one hundred dollars; but the counsel appears to use tho terms license and tax as synonimous.
It is not therefore clear, that the sum demanded by the Tax Collector is the precise amount of the per centum extended over the State tax roll for the year 1856. It is therefore the duty of those enjoining the collection of taxes, to show that they are certainly illegal. See Rev. Stat., 460, sec. 3.
On these grounds, I concur in the decree in this case.